Citation Nr: 1703194	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to July 27, 2012 and an evaluation in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from July 2002 to February 2003 and from June 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision which granted service connection and assigned a 30 percent disability rating effective September 13, 2010.  In August 2011 the Veteran submitted a notice of disagreement with the 30 percent assigned and perfected his appeal to the Board.  In a May 2016 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective July 27, 2012.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While it regrets the delay, the Board finds additional development is required before the Veteran's claim is decided.

The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in September 2010.  The RO granted service connection for PTSD evaluated at 30 percent in a March 2011 rating decision.  The Veteran then filed a notice of disagreement (NOD) in August 2011, in which he stated he was having "a lot of problems with short term memory loss," which affected him at work.  He also stated his short temper had gotten worse with people at work and with his girlfriend.  In its March 2012 statement of the case (SOC), the RO denied an increased rating and the Veteran filed a substantive appeal in April 2012.  The RO issued a supplemental statement of the case (SSOC) in May 2016, in which the Veteran's PTSD was rated as 50 percent disabling effective July 27, 2012.  This did not satisfy the appeal and the claim was certified to the Board in July 2016. 

The Veteran has undergone two VA examinations for his PTSD.  During the first, in February 2011, the Veteran reported "intrusive thoughts" of his experience in Iraq as well as frequent nightmares.  The examiner also noted an increased in physiological arousal and emotional distress in the Veteran when discussing his time in Iraq.  The Veteran's symptomatology appeared to have worsened by his second examination in June 2012.  During that examination, the Veteran displayed hypervigilance, emotional numbing, avoidance, and re-experiencing of the traumatic event.  The Veteran also reported occasional decrease in work efficiency and little to no social interactions outside of work or the relationship with his girlfriend.   

As the Veteran last underwent a VA examination more than four years ago in 2012, and as the record shows indicia of worsening symptomatology throughout the appeal period, the Board finds a new VA examination is warranted in order to assess the current severity of the Veteran's symptoms.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the May 2016 SSOC increased the disability rating to 50 percent effective July 27, 2012, the date of the second VA examination.  However, as the record shows, the examination took place on June 27, 2012.  On remand, the RO should adjust the date of increase accordingly. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Office (AMO) in Washington, D.C., for the following action:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  The electronic records should be made available to the examiner for review before the examination.  

3. The RO should correct the date of the increased rating from July 27, 2012 to June 27, 2012.  

4. The RO or the AMO should undertake any other development it determines to be warranted.

5. Then, the RO or the AMO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




